Case 1:18-cv-00554-PAB-GPG Document 93 Filed 03/29/21 USDC Colorado Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                Chief Judge Philip A. Brimmer

   Civil Action No. 18-cv-00554-PAB-GPG

   LILLIAN L. DAHLIN, an individual,

          Plaintiff,

   v.

   WELLS FARGO BANK, N.A.,

        Defendant.
   _____________________________________________________________________

                                   ORDER
   _____________________________________________________________________

          This matter is before the Court on Defendant’s Motion for Summary Judgment

   [Docket No. 85] and plaintiff’s Motion for Summary Judgment [Docket No. 86]. The

   Court has subject matter jurisdiction under 28 U.S.C. § 1331.

   I. BACKGROUND1

          Plaintiff began working for plaintiff’s predecessor bank in 1986. See Docket No.

   86 at 3, ¶ 1. That bank became a part of Wells Fargo in 1986. See Docket No. 85 at 3,

   ¶ 1. For a short time, plaintiff worked as a teller before moving to the consumer lending

   side and then to the business lending side of the company. See Docket No. 86 at 3,

   ¶ 2. She was in this role until her termination on April 29, 2016. Id. At the time of her

   termination, she was a Senior Business Relationship Manager. Id. The duties of a

   relationship manager are to “bring in deposits and loans and then cross-sell other bank

   products, such as treasury management [and] credit cards.” See Docket No. 85 at 3,


          1
              The following facts are undisputed unless otherwise indicated.
Case 1:18-cv-00554-PAB-GPG Document 93 Filed 03/29/21 USDC Colorado Page 2 of 12




   ¶ 2. Relationship managers’ performance was measured by “new loan production,

   deposit production, partner proxy revenue, solutions as a percentage of target, and

   loan/deposit growth as a percentage of target.” Id., ¶ 3. Sales goals were set nationally

   based on title, not based on the market in which a particular relationship manager was

   working. Id. at 4, ¶ 4. Defendant admits that product sales goals were eventually

   eliminated. See Docket No. 91 at 7, ¶ 16.

          Beginning in 2008, one of plaintiff’s markets, oil and gas, began to decline as a

   result of the global recession. See Docket No. 86 at 4, ¶ 5. Defendant was aware that

   oil and gas production had begun to decline, and at least one supervisor noted that

   2009 was a difficult year. See id., ¶¶ 5-7; Docket No. 87 at 4-5, ¶¶ 5-7. In 2013,

   plaintiff’s performance began to suffer. See Docket No. 85 at 5, ¶¶ 11-12. She did not

   meet “any of her sales goals in 2013” and received a two out of five rating, with five

   being the highest. Id., ¶ 12. In her 2014 performance review, plaintiff only met her

   partner proxy goal. See id. at 5-6, ¶ 13. She again received a two out of five

   performance rating in 2015. Id. at 6, ¶ 14. On July 27, 2015, defendant placed plaintiff

   on a performance improvement plan. Id., ¶ 15. Plaintiff admits that she did not the

   meet performance standards required by the plan. Id. Plaintiff continued to fail to meet

   standards and was given an informal performance warning on December 15, 2015 due

   to a “continued lack of sales performance production.” Id., ¶ 16. Plaintiff, however, was

   not the only relationship manager who failed to meet his or her goals; relationship

   managers in the Resort Market, Grand Junction, and Durango all failed to meet their

   goals. See Docket No. 86 at 6, ¶¶ 14-17. W hile plaintiff was failing to meet her goals



                                               2
Case 1:18-cv-00554-PAB-GPG Document 93 Filed 03/29/21 USDC Colorado Page 3 of 12




   in 2015, two of plaintiff’s clients were transferred to another relationship manager due to

   “regulatory issues and compliance concerns.” See Docket No. 85 at 5, ¶ 10. This was

   part of a broader strategic restructuring of defendant’s business. See Docket No. 86 at

   6-7, ¶ 19.

          By mid-December 2015, plaintiff was aware that she was likely going to be

   terminated. See Docket No. 85 at 6-7, ¶ 18. She began exploring unemployment

   insurance in November or December of 2015. Id. at 7, ¶ 19. On March 2, 2016,

   defendant gave plaintiff a formal performance warning for failing to meet her goals for

   loans, proxy goals, and deposits, of which she had met 0% of her target goals. See id.,

   ¶ 20. Between 2014 and 2015, plaintiff only met one sales goal, that for “[p]artner

   [p]roxy” in 2014. Id., ¶ 21. In April 2016, Sam Inman and John Hostetter, two of

   plaintiff’s managers, in conjunction with human resources, decided to terminate

   plaintiff’s employment. See id. at 4-5, 7, ¶¶ 8, 23. Plaintiff was terminated on April 29,

   2016. See Docket No. 86 at 3, ¶ 2.

          On February 12, 2018, plaintiff filed suit in the District Court for Garfield County,

   Colorado. See Docket No. 1-1 at 1. Defendant removed the case to this Court on

   March 8, 2018. See Docket No. 1. On March 25, 2019, the Court dismissed plaintiff’s

   second cause of action for denial of benefits under the Employee Retirement Income

   Security Act of 1974 (“ERISA”) § 502(a), as well as dismissed Wells Fargo & Company

   and Wells Fargo & Company Salary Continuation Pay Plan from the case. See Docket

   No. 68 at 13. Therefore, plaintiff has one remaining claim, that for interference with an

   employee’s rights to benefits under ERISA § 510, 29 U.S.C. § 1140. See id. at 5-8; see



                                                 3
Case 1:18-cv-00554-PAB-GPG Document 93 Filed 03/29/21 USDC Colorado Page 4 of 12




   also Docket No. 31 at 6. The parties have filed cross-motions for summary judgment,

   each arguing that they are entitled to judgment as a matter of law. See Docket Nos.

   85-86.

   II. LEGAL STANDARD

            Summary judgment is warranted under Federal Rule of Civil Procedure 56 when

   the “movant shows that there is no genuine dispute as to any material fact and the

   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Anderson

   v. Liberty Lobby, Inc., 477 U.S. 242, 248-50 (1986). A disputed f act is “material” if,

   under the relevant substantive law, it is essential to proper disposition of the claim.

   Wright v. Abbott Labs., Inc., 259 F.3d 1226, 1231-32 (10th Cir. 2001). Only disputes

   over material facts can create a genuine issue for trial and preclude summary

   judgment. Faustin v. City & Cty. of Denver, 423 F.3d 1192, 1198 (10th Cir. 2005). An

   issue is “genuine” if the evidence is such that it might lead a reasonable jury to return a

   verdict for the nonmoving party. Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir.

   1997).

            Where “the moving party does not bear the ultimate burden of persuasion at trial,

   it may satisfy its burden at the summary judgment stage by identifying a lack of

   evidence for the nonmovant on an essential element of the nonmovant’s claim.”

   Bausman v. Interstate Brands Corp., 252 F.3d 1111, 1115 (10th Cir. 2001) (quotations

   omitted). “Once the moving party meets this burden, the burden shifts to the

   nonmoving party to demonstrate a genuine issue for trial on a material matter.”

   Concrete Works of Colo., Inc. v. City & Cty. of Denver, 36 F.3d 1513, 1518 (10th Cir.



                                                4
Case 1:18-cv-00554-PAB-GPG Document 93 Filed 03/29/21 USDC Colorado Page 5 of 12




   1994). The nonmoving party may not rest solely on the allegations in the pleadings, but

   instead must designate “specific facts showing that there is a genuine issue for trial.”

   Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986) (quotations omitted). “To avoid

   summary judgment, the nonmovant must establish, at a minimum, an inference of the

   presence of each element essential to the case.” Bausman, 252 F.3d at 1115. W hen

   reviewing a motion for summary judgment, a court must view the evidence in the light

   most favorable to the non-moving party. Id. Cross-motions for summary judgment

   must be viewed separately, and the denial of one does not necessitate the granting of

   the other. United States v. Supreme Court of N.M., 839 F.3d 888, 906-07 (10th Cir.

   2016) (citations omitted).

   III. ANALYSIS

          Section 510 makes it “unlawful for any person to discharge, fine, suspend, expel,

   discipline, or discriminate against a participant or beneficiary . . . for the purpose of

   interfering with the attainment of any right to which such participant may become

   entitled under the plan.” 29 U.S.C. § 1140. “T o establish a prima facie case under

   ERISA § 510, [plaintiff] must demonstrate (1) prohibited employer conduct (2) taken for

   the purpose of interfering (3) with the attainment of any right to which the [plaintiff] may

   become entitled.” See Apsley v. Boeing Co., 691 F.3d 1184, 1208 (10th Cir. 2012)

   (citation omitted). Once a prima facie case is made, defendant “must produce

   admissible evidence of a legitimate, nondiscriminatory reason for [its] challenged

   actions.” Id. (quotations and citations omitted). Then, plaintiff is required “to

   demonstrate that this reason was pretextual.” Id. (citation omitted). Although an



                                                 5
Case 1:18-cv-00554-PAB-GPG Document 93 Filed 03/29/21 USDC Colorado Page 6 of 12




   employee’s termination is coded as “for cause,” if the termination was characterized as

   such simply for the purpose of unlawfully denying severance benefits, an employer has

   violated § 510. See Dahlin v. Wells Fargo Bank, N.A., No. 18-cv-00554-PAB-GPG,

   2019 WL 1358845, at *2 (D. Colo. Mar. 25, 2019) (collecting cases).

          A. Defendant’s Motion for Summary Judgment

          Defendant moves for summary judgment, arguing that the undisputed evidence

   demonstrates that the only reason for plaintiff’s termination was her “poor performance

   over a multi-year period.” See Docket No. 85 at 14. Plaintiff argues that, while it is

   undisputed that defendant’s stated reason was her poor performance, there is a

   genuine issue of material fact regarding defendant’s real reason to terminate her,

   namely, “to eliminate business bankers in the W estern Slope and Resort market

   region,’ and to avoid paying her severance benefits. See Docket No. 88 at 16. The

   Court agrees with plaintiff that there are genuine issues of material fact and a

   reasonable jury could conclude that defendant intended to deprive plaintiff of her

   severance benefits.

          The undisputed evidence in the record is: (1) plaintiff failed to meet performance

   goals from 2013 to 2016; (2) plaintiff would have been entitled to sixteen months of

   severance pay had her position been eliminated; (3) other relationship managers failed

   to meet their goals; and (4) plaintiff was fired, rather than severed as a result of her

   position being eliminated. Standing alone, this evidence might support summary

   judgment in favor of defendant. The critical issue, however, is that plaintiff has put

   material evidence in dispute regarding defendant’s intent.



                                                6
Case 1:18-cv-00554-PAB-GPG Document 93 Filed 03/29/21 USDC Colorado Page 7 of 12




          Plaintiff may rely on “indirect proof that an adverse employment action was

   motivated by an intent to interfere with employee benefits protected by ERISA.” See

   Garratt v. Walker, 164 F.3d 1249, 1256 (10th Cir. 1998) (citations and q uotations

   omitted). Plaintiff relies on the following indirect evidence: (1) her performance goals

   were unobtainable; (2) no relationship manager was able to fully meet his or her goals;

   (3) most relationship managers quit, but plaintiff refused to do so; (4) defendant had

   internal discussions regarding eliminating positions like plaintiff’s; (5) after plaintiff was

   fired, defendant did not fill her position, effectively eliminating it; (6) the sales goals that

   plaintiff had to meet were eliminated as unattainable after plaintiff was fired; and (7)

   plaintiff would have been entitled to severance benefits had her position been

   eliminated. See Docket No. 88 at 7-8, ¶¶ 25-27, 33. For example, in support of her

   assertion that the performance goals were unobtainable, plaintiff cites evidence that

   nearly no relationship manager was able to fully meet those goals. See id. at 11, ¶ 7.

   She also points to deposition testimony that discusses a possible need to eliminate

   positions like plaintiff’s, see id. at 7-8, ¶¶ 25, 33, and support for the proposition that no

   one was hired to fill her position after she was fired. See id. at 13, ¶ 14.

          Considered as a whole, a reasonable jury could conclude from this evidence that

   “a motivating factor,” Garratt, 164 F.3d at 1256, in plaintiff’s firing was defendant’s intent

   to deprive plaintiff’s benefits in violation of § 510. See Carter v. Pathfinder Energy

   Servs., Inc., 662 F.3d 1134, 1151 (10th Cir. 2011) (noting that a plaintiff must

   demonstrating that an intent to deprive the plaintiff of benefits was a “motivating factor”

   in the plaintiff’s termination). It is undisputed that defendant knew that plaintiff would be



                                                  7
Case 1:18-cv-00554-PAB-GPG Document 93 Filed 03/29/21 USDC Colorado Page 8 of 12




   entitled to severance benefits were her position eliminated. See Docket No. 86 at 8,

   ¶ 30. And plaintiff points to evidence that defendant had discussions regarding

   eliminating positions like plaintiff’s.2 This, in combination with the failure of any

   relationship manager to meet his or her goals, the decision to not fill plaintiff’s position

   after she was terminated, and the elimination of the sales goals after plaintiff’s

   departure, creates a genuine issue of material fact over whether defendant intended to

   avoid paying plaintiff – a 29 year employee – her severance benefits. See Reeves v.

   Continental Equities Corp. Of Am., 912 F.2d 37, 43 (2d Cir. 1990) (finding that the

   eventual elimination of the plaintiff’s position after termination supported the inference

   that the plaintiff was terminated to avoid paying him his severance benefits).

          Defendant argues that plaintiff cannot prove defendant’s intent and that she is

   merely providing excuses for her failed performance. See Docket No. 85 at 14-18. The

   Court is unpersuaded. First, in arguing that plaintiff cannot prove defendant’s intent,

   defendant seems to be suggesting that plaintiff must provide a smoking gun. But “there

   is rarely direct evidence of wrongful intent.” See Phelps v. Field Real Estate Co., 991

   F.2d 645, 649 (10th Cir. 1993). Defendant relies on Punt v. Kelly Services, No. 14-cv-

   02560-CMA-MJW, 2016 WL 67654 (D. Colo. Jan. 6, 2016), for the proposition that

          2
           Defendant vigorously disputes plaintiff’s assertions and identifies its own record
   support. For example, defendant states that, while plaintiff’s position was not filled,
   such a decision was made on a case-by-case basis and the position was not
   eliminated. See Docket No. 87 at 10-11, ¶ 34. Regarding plaintiff’s assertion that the
   goals were unattainable and positions needed to be eliminated, defendant points to
   deposition testimony that there were only discussions regarding elimination and no
   actual decisions, and that Mr. Inman testified that there was an opportunity to be
   successful even with the high performance bar. See id. at 8, ¶ 21. But this only further
   underscores why defendant cannot succeed on its motion for summary judgment; these
   issues are disputed and provide circumstantial evidence of defendant’s intent.

                                                 8
Case 1:18-cv-00554-PAB-GPG Document 93 Filed 03/29/21 USDC Colorado Page 9 of 12




   plaintiff’s assertions are mere conjecture that fail to demonstrate intent. Punt, however,

   is inapposite. In Punt, the plaintiff was fired after having a significant number of

   absences. See id. at *3. The plaintiff argued that the real reason she was fired was

   because she was diagnosed with breast cancer and her employer believed she would

   be “unreliable” given her diagnoses. See id. at *11. The only evidence in the record

   was one comment regarding reliability. Id. Because of that, the court found that the

   plaintiff’s assertion that she was fired because of her breast cancer, and not her

   tardiness, was “mere conjecture.” Id. Here, however, there is more than a single, off-

   hand comment. Rather, plaintiff has presented evidence of internal discussions

   regarding the need to eliminate positions like plaintiff’s, defendant’s failure to fill

   plaintiff’s position after she was fired, and the elimination of the sales goals that

   defendant used to justify plaintiff’s firing, plus defendant’s knowledge that eliminating

   plaintiff’s position would make her eligible for severance benefits.

          Second, regarding plaintiff’s excuses for failed performance, the question is not

   whether plaintiff failed to meet performance goals. That is not in dispute. The issue is

   whether the performance goals and defendant’s transferring of two of her clients to

   another manager were means of setting plaintiff up to fail and thereby denying plaintiff

   her severance benefits. See Dahlin, 2019 WL 1358845, at *2. Defendant is correct

   that, even with poor market conditions, defendant was not required to keep an

   underperforming employee on the payroll. See Docket No. 85 at 14 (“Wells Fargo was

   entitled to move on after it became clear that Ms. Dahlin would not succeed.”). If the

   only evidence in the record was that the overall economy was poor and plaintiff was not



                                                  9
Case 1:18-cv-00554-PAB-GPG Document 93 Filed 03/29/21 USDC Colorado Page 10 of 12




   meeting expectations, defendant might succeed in its motion. The issue is that plaintiff

   has presented evidence that defendant knew plaintiff’s position should be eliminated,

   thereby arguably providing a motive for defendant to save money by firing her before

   effectively eliminating her position. A reasonable jury could conclude that defendant’s

   decision to fire plaintiff, rather than to eliminate her position, was intended to deprive

   plaintiff of her severance benefits.

          B. Plaintiff’s Motion for Summary Judgment

          Plaintiff also moves for summary judgment. See Docket No. 85. The denial of

   defendant’s motion does not automatically result in plaintiff succeeding in her motion.

   See Supreme Court of New Mexico, 839 F.3d at 906-07. Plaintiff must still show that

   there is no dispute as to any material fact and that the undisputed evidence

   demonstrates that defendant violated § 510.

          Plaintiff argues that the undisputed facts demonstrate that her performance

   goals were unobtainable and elimination of her position would have rendered her

   eligible for severance benefits. See Docket No. 86 at 11. Thus, because she was fired

   even though the role should have been eliminated, she contends that she is entitled to

   summary judgment. See id. at 11. Defendant argues that the evidence shows that

   plaintiff failed to meet her performance goals and, therefore, the motion should be

   denied. See Docket No. 87 at 14. The Court agrees and finds that there are genuine

   disputes as to material facts that preclude summary judgment.

          As previously noted, the undisputed evidence in the record is: (1) plaintiff failed

   to meet performance goals from 2013 to 2016; (2) plaintiff would have been entitled to



                                                10
Case 1:18-cv-00554-PAB-GPG Document 93 Filed 03/29/21 USDC Colorado Page 11 of 12




   sixteen months of severance pay had her position been eliminated; (3) other

   relationship managers failed to meet their goals; and (4) plaintiff was fired, rather than

   severed as a result of her position being eliminated. Although plaintiff “is not required

   to show that the employer’s sole motivation was to interfere with employee benefits,”

   she still must point to undisputed evidence in the record “that it was a motivating factor.”

   See Carter, 662 F.3d at 1151. The “evidence must be specific and must allow a

   reasonable factfinder to find that one of [defendant’s] motives was to violate ERISA.”

   See Huske v. Honeywell Int’l, Inc., 298 F. Supp. 2d 1222, 1229 (D. Kan. 2004). T he

   only undisputed evidence, however, is that plaintiff would have been entitled to

   severance benefits under certain conditions, those conditions were not met, and plaintiff

   did not meet her performance goals. But the existence of a possibility for severance

   benefits combined with discharge that forecloses that possibility only demonstrates that

   the “loss of rights is a mere consequence, as opposed to a motivating factor” for

   plaintiff’s termination. See Carter, 662 F.3d at 1151.

          Plaintiff may, of course, utilize indirect evidence to support her claim. Garret,

   164 F.3d at 1256. And, as discussed above, plaintiff has identified the following indirect

   evidence: (1) her performance goals were unobtainable; (2) no relationship manager

   was able to fully meet his or her goals; (3) most relationship managers quit, but plaintiff

   refused to do so; (4) defendant had internal discussions regarding eliminating positions

   like plaintiff’s; (5) after plaintiff was fired, defendant did not fill her position, effectively

   eliminating it; (6) the sales goals that plaintiff had to meet were eliminated as

   unattainable after plaintiff was fired; and (7) plaintiff would have been entitled to

   severance benefits had her position been eliminated. See Docket No. 88 at 7-8, ¶¶ 25-

                                                   11
Case 1:18-cv-00554-PAB-GPG Document 93 Filed 03/29/21 USDC Colorado Page 12 of 12




   27, ¶¶ 33. The issue, however, is that defendant disputes each of plaintiff’s assertions

   and points to record support. Regarding the elimination of plaintiff’s position after

   plaintiff was fired, defendant contends that the decision to elim inate certain positions

   was made on a case-by-case basis and that, in any event, the position was not

   eliminated. See Docket No. 87 at 10-11, ¶¶ 34. As to the non-obtainability of plaintiff’s

   performance goals, defendant cites deposition testimony stating that meeting those

   goals was possible. See id. at 8, ¶ 21. Thus, even if plaintiff’s indirect evidence could

   in theory support a conclusion that plaintiff is entitled to summary, it cannot do so here

   because it is disputed. As a result, there is a genuine issue of material fact as to

   defendant’s intent and plaintiff’s motion will be denied.

          IV. CONCLUSION

          For the foregoing reasons, it is

          ORDERED that Defendant’s Motion for Summary Judgment [Docket No. 85] is

   DENIED. It is further

          ORDERED that plaintiff’s Motion for Summary Judgment [Docket No. 86] is

   DENIED.

          DATED March 29, 2021.

                                             BY THE COURT:


                                             PHILIP A. BRIMMER
                                             Chief United States District Judge




                                                12
